Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the present invention relate to 3D memory device with multiple layers. The independent claims 1, 19 and 20 recite a non-volatile memory includes a first semiconductor layer vertically stacked on a second semiconductor layer and including a first memory group, a second memory group, a third memory group and a fourth memory group. The second semiconductor layer includes a first region, a second region, a third region and a fourth region respectively underlying the first memory group, second memory group, third memory group and fourth memory group. The first region includes one driving circuit connected to memory cells of one of the second memory group, third memory group and fourth memory group through a first word line, and another driving circuit connected to memory cells of the first memory group through a first bit line, wherein the first word line and first bit line extend in the same horizontal direction. The prior art fails to disclose or suggest the peripheral circuit region further includes a first region, a second region, a third region and a fourth region respectively underlying the first memory group, second memory group, third memory group and fourth memory group, and the first region includes one driving circuit connected to memory cells of one of the second memory group, third memory group and fourth memory group through a first word line, and another driving circuit connected to memory cells of the first memory group through a first bit line, wherein the first word line and first bit line extend in the same horizontal direction. Therefore, claims 1-20 are in condition for allowance.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU ANH LE whose telephone number is (571)272-1871. The examiner can normally be reached 8:00am-5:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Sofocleous can be reached on 571-272-0635. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VU A LE/Primary Examiner, Art Unit 2825                                                                                                                                                                                                        12/18/2021